 1   Nathan F. Smith, #264635
     Christina J. O, #266845
 2
     Malcolm ♦ Cisneros, A Law Corporation
 3   2112 Business Center Drive, 2nd Floor
     Irvine, California 92612
 4   (Telephone) (949)252-9400
     (Facsimile) (949)252-1032
 5
     Email: nathan@mclaw.org
 6
 7   Attorneys` for Movant
 8
 9
10                             UNITED STATES BANKRUPTCY COURT

11                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
12
     In re:                                                Bankruptcy Case No. 19-50981
13                                                         R.S. No. NFS-102
     Loretta Birmingham,
14                                                         Chapter 13
                           Debtor.
15   U.S. Bank Trust, N.A., as Trustee for LSF9            U.S. BANK TRUST, N.A.’S
     Master Participation Trust by Caliber Home
16   Loans, Inc., as its attorney in fact,                 MEMORANDUM OF POINTS AND
                                                           AUTHORITIES IN SUPPORT OF ITS
17                         Movant,                         MOTION FOR RELIEF FROM STAY AND
     vs.                                                   RELIEF FROM CO-DEBTOR STAY
18
     Loretta Birmingham, Debtor; Bert Leroy
19   Birmingham, Co-Debtor and Devin Derham-               HEARING DATE:
20
     Burk, Trustee,                                        DATE: 09/03/2019
                                                           TIME: 10:30 a.m.
21                                                         CTRM: 9
                           Respondents.
22   TO THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY
23   COURT JUDGE, THE DEBTOR, THE CO-DEBTOR, THE DEBTOR'S COUNSEL, THE
24   TRUSTEE AND OTHER INTERESTED PARTIES:
25                 PLEASE TAKE NOTICE that U.S. Bank Trust, N.A., as Trustee for LSF9 Master
26   Participation Trust by Caliber Home Loans, Inc., as its attorney in fact (“U.S. Bank Trust, N.A.”),
27   hereby files this Memorandum of Points and Authorities in support of its Motion for Relief From
28   The Automatic Stay and relief from Co-Debtor stay (the “Motion”) in the above-entitled and


     MEMORANDUM OF POINTS AND AUTHORITIES              1
     PR/B51513

 Case: 19-50981      Doc# 24-2       Filed: 08/13/19       Entered: 08/13/19 16:11:21     Page 1 of
                                                  5
 1   numbered Chapter 13 case.
 2                                                        I.
 3                                   INTRODUCTORY STATEMENT
 4                  U.S. Bank Trust, N.A. requests the Court to grant it relief from the automatic stay
 5   because the Debtor has failed to make post-petition payments. Movant also seeks relief from Co-
 6   Debtor stay.
 7                                                        II.
 8                                        STATEMENT OF FACTS
 9             1.   The Secured Debt. On or about September 7, 2007, Bert Leroy Birmingham and
10   Loretta Louise Birmingham made and delivered a Promissory Note in the original principal amount
11   of $875,000.00, secured by a First Priority Deed of Trust on the Property commonly known as 1565
12   E Middle Ave, San Martin, CA 95046 (“Property”). True and correct copies of the Note and Deed
13   of Trust are attached as Exhibits “1” and “2,” respectively.
14             An Assignment of Deed of Trust recorded on July 23, 2008 from JPMorgan Chase Bank,
15   N.A. by NDEx West, LLC, it’ Attorney-in-Fact to Chase Home Finance, LLC. Successor by merger
16   to Chase Manhattan Mortgage Corporation is attached as Exhibit “3.”
17             An Assignment of Deed of Trust recorded on August 25, 2015 from JPMorgan Chase
18   Bank, National Association to U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust
19   is attached as Exhibit “3”.
20             A Loan Modification Agreement effective September 1, 2012 is attached as Exhibit “4.”
21             2.   The Default Under The Note. The Note and Deed of Trust are post-petition due for
22   the June 1, 2019 payment. As a result of a default, a Notice of Default and Election To Sell was
23   recorded against the Property on December 17, 2014. The Notice of Sale was published on April 8,
24   2019 and a foreclosure sale was scheduled for May 15, 2019.
25             3.   The Debtor's Interest In The Property. The Debtor is one of the owners of record
26   of the Property.
27             4.   The Filing Of The Instant Petition.             On or about May 13, 2019, Loretta
28   Birmingham filed the instant Chapter 13 Petition as Case No. 19-50981.

     MEMORANDUM OF POINTS AND AUTHORITIES             2
     PR/B51513

 Case: 19-50981         Doc# 24-2   Filed: 08/13/19        Entered: 08/13/19 16:11:21   Page 2 of
                                                 5
 1               5.   The Post-Petition Delinquency.            The Debtor has failed to make post-petition
 2   payments that have come due. The total post-petition delinquency is set forth below:
 3         3          (06/01/2019- 08/01/2019)      Payments due at         $4,098.05     $12,294.15
 4                                                                     Suspense Balance: $(0.00)
 5
                                                                                    Total $ 12,294.15
 6
     A post-petition ledger of all post-petition payments due and all post-petition payments received is
 7
 8   attached as Exhibit “6”.

 9               6.   The Total Indebtedness Under The Note. The total indebtedness owed to U.S.

10   Bank Trust, N.A., exclusive of attorneys’ fees, is as follows:

11         Principal Balance                                                       $629,194.25
12
           Interest Accrued to                 08/05/2019                          $59,752.69
13
           Escrow Advance                                                          $55,264.42
14
15         Other Fees Due                                                          $11,232.91

16         Suspense Balance                                                        ($387.59)
17
           Deferred Principal Balance                                              $185,607.18
18
           Grand Total                                                             $940,663.86
19
                 7.   The Total Liens On The Property. The Property is encumbered by the following
20   liens:
21         SECURED CREDITOR                                                               LIEN AMOUNT
22         1. U.S. Bank Trust, N.A.                                                           $940,663.86

23
                                                                 TOTAL                           $940,663.86
24
                 8.   The Value Of The Property.             By the Debtor's own admission, the Property has a
25
     fair market value of $3,000,000.00. True and correct copies of the Debtor's Schedules A and D are
26
27   attached hereto as Exhibit “5”.

28   ///


     MEMORANDUM OF POINTS AND AUTHORITIES                3
     PR/B51513

 Case: 19-50981          Doc# 24-2     Filed: 08/13/19       Entered: 08/13/19 16:11:21        Page 3 of
                                                    5
 1                                                    III.
 2                        THE AUTOMATIC STAY SHOULD BE TERMINATED

 3                         BASED ON THE DEBTOR'S FAILURE TO MAKE

 4                                    POST-PETITION PAYMENTS.

 5                  Ninth Circuit case law clearly sets forth the duty of a Chapter 13 debtor to maintain

 6   post-petition contractual installment payments to secured lenders as a condition for eligibility for

 7   Chapter 13 relief. In In re Gavia, 24 B.R. 573 (Bankr. 9th Cir. 1982), the Bankruptcy Appellate

 8   Panel held that the debtors who lack sufficient regular income to enable them to maintain current

 9   contractual installment payments as well as payments under a Chapter 13 Plan are ineligible for

10   Chapter 13 relief.

11                  In In re Ellis, 60 B.R. 432 (Bankr. 9th Cir. 1986), the Bankruptcy Appellate Panel

12   held that post-confirmation defaults on payments to secured lenders constitutes cause for terminating
13   the automatic stay under Section 362(d)(1), and that is the Debtors’ burden to show that no cause
14   exists.
15                  As set forth in the Motion herein, and in the Declaration attached hereto, the stay
16   should be terminated immediately based on the Debtor's failure to make the regular monthly post-
17   petition payments in the instant case. See the Declaration attached hereto.
18                                                    IV.
19                            TERMINATION OF THE CO-DEBTOR STAY
20                  Bankruptcy Code § 1301 provides for the termination of the co-debtor stay. Bert
21   Leroy Birmingham is a co-debtor because he is liable under the Note and Deed of Trust. U.S. Bank
22   Trust, N.A. request that the co-debtor stay be terminated as well.
23   ///
24   ///
25
     ///
26
     ///
27
     ///
28


     MEMORANDUM OF POINTS AND AUTHORITIES             4
     PR/B51513

 Case: 19-50981       Doc# 24-2     Filed: 08/13/19       Entered: 08/13/19 16:11:21    Page 4 of
                                                 5
 1                                                       V.
 2                                           CONCLUSION.
 3                 For the foregoing reasons, and based upon the evidence set forth in this Motion, this
 4   Court should grant the relief from the automatic stay to allow U.S. Bank Trust, N.A. to enforce its
 5   rights and remedies under its Note and Deed of Trust including a waiver of the 14-day stay provided
 6   by Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure.
 7
 8   Dated: August 13, 2019                    Respectfully Submitted,
                                               MALCOLM ♦ CISNEROS, A Law Corporation
 9
10                                             By: /s/ Nathan F. Smith
11                                             Nathan F. Smith
                                               Attorney for Movant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     MEMORANDUM OF POINTS AND AUTHORITIES            5
     PR/B51513

 Case: 19-50981      Doc# 24-2     Filed: 08/13/19       Entered: 08/13/19 16:11:21   Page 5 of
                                                5
